ORDER

PER CURIAM.
Dana Berry appeals the judgment dissolving her marriage to Kevin Berry. She claims that the trial court erred in its division of marital debt and property, erred by fading to award her maintenance, erred in awarding joint custody and miscalculated child support.
The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would have no prece-dential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).